DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               GAREY R. NEHRKE and MARGARET NEHRKE,
                             Appellants,

                                    v.

                    WELLS FARGO BANK and
          LEISUREVILLE COMMUNITY ASSOCIATION, INC.,
                          Appellees.

                              No. 4D18-2368

                               [May 9, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE14006978.

   Garey Nehrke, Pompano Beach, pro se.

  Tricia J. Duthiers of Liebler Gonzalez & Portuondo, Miami, for appellee
Wells Fargo.

PER CURIAM.

   Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.